Title: To Alexander Hamilton from William Henderson, 19 January 1794
From: Henderson, William
To: Hamilton, Alexander



New York Jany. 19th. 1794
Dear sir

Mr. Hammond has informed me since his return, that he left Philada. without having an opportunity of speaking to you on the subject of the negociation, on which we conversed. I am sorry it was omitted—Tho’ it need not prevent the business going on. I think there will not be much dificulty in effecting what you wish; if the security be such as you supposed it would be: for my own part I will readily go as far as my other engagements will permit, and I feel confident there others who would do the same if applied to, but I have not taken the liberty to mention it to any one. Any further communication, you may think proper to make on this subject, will meet the utmost attention from
Your Very Hume. servt.

Wm Henderson
The Honble. Alexr. Hamilton

